Citation Nr: 1012454	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
residuals of left tibia and fibula fractures.

2.  Entitlement to service connection for migraine 
headaches.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.  The rating decision also denied service 
connection for hypertension and an enlarged heart with a 
heart murmur.  In his notice of disagreement and substantive 
appeal (VA Form 9), however, the Veteran limited his appeal 
to the issues noted on the cover sheet.

The issues of entitlement to service connection for migraine 
headaches and memory loss are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left tibia and fibula fracture residuals 
are not manifested by a malunion with marked knee and ankle 
disability.

2.  The preponderance of the probative evidence indicates 
that the Veteran does not present evidence of active 
tuberculosis or residuals thereof.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 
percent for left tibia and fibula fracture residuals are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2009).

2.  Tuberculosis was not incurred or aggravated during 
active duty service, and it may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
what part VA will attempt to obtain, notice of how 
disability ratings and effective dates are assigned.  The 
Board finds the letter complied with all VCAA notice 
requirements.  See 38 C.F.R. § 3.159(b)(1); see also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 
4, 2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. See 38 C.F.R. § 3.159(c).  The Veteran 
informed the RO that he received treatment at a VA facility, 
and the RO attempted to obtain any records related to the 
Veteran but without success.  The RO informed the Veteran 
that he needed to provide the approximate dates when he was 
treated in order to make appropriate requests for VA 
records.  The Veteran did not provide the RO with the 
requested information.  Thus, the Board finds the RO 
complied with the duty to assist the Veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis

Historically, the Veteran was injured in a motor vehicle 
accident during his active service.  A March 1980 rating 
decision granted service connection for residuals of right 
tibia and fibula fractures and assigned an initial 
evaluation of 10 percent, effective September 1979.  The 
Veteran's current claim was received by VA in November 2006.  
The September 2007 rating decision granted an increased 
rating from 10 to 20 percent, effective November 2006.

The RO evaluated the Veteran's right leg disability under 
Diagnostic Code 5262.  These codes provide for a 10 percent 
rating for malunion of the tibia and fibula with slight knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A 20 percent rating is warranted for malunion with 
moderate knee or ankle disability; a 30 percent rating for 
malunion with marked knee or ankle disability; and a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion that requires a brace.  Id.

The June 2007 examination report notes the Veteran 
complained of pain at the mid-tibia.  He reported weekly 
flare-ups which lasted less than an hour.  At those times 
the Veteran reported getting off his feet and resting his 
leg.  He noted that prolonged walking, standing, and damp 
weather aggravated his symptoms.  He reported being able to 
stand for 15 to 30 minutes and walk for a quarter-mile.  
Physical examination revealed that the Veteran walked with a 
normal gait and without any assistive device.  The disorder 
did not affect joint motion.  Examination revealed an 
angulation deformity of the right fibula, but there was no 
loss of bone, false joint, malunion, or nonunion.  X-rays 
were read as showing a slight medial angulation at the 
fracture site of the fibula fracture.  The examiner found no 
malunion of the os calcis or astragalus.  While the examiner 
noted the Veteran's right shoe showed increased wear on the 
outer heel, she also noted that a weight bearing joint was 
not affected.

The objective findings on clinical examination show the 
Veteran's right tibia and fibula fracture residuals most 
nearly approximate the assigned 20 percent rating.  
38 C.F.R. § 4.7.  A higher rating is not met or 
approximated, as there were no findings of significant knee 
or ankle symptomatology-let alone marked symptoms.  Further, 
treatment records from the facility where the Veteran is 
confined do not record any significant lower extremity 
involvement.  Thus, the 20 percent rating compensates the 
Veteran for his functional loss due to residual pain and 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45.

In his Notice of Disagreement and VA Form 9, the Veteran 
asserts he should be rated higher because he worked in 
construction prior to confinement, and his joints may be 
prone to give away when he resumes that occupation.  While 
that may possibly be the case, the Veteran is not currently 
employed, and his right leg disorder does not currently 
significantly limit his functionality while imprisoned.  The 
rating criteria are concerned primarily with the current 
disability picture, not what may present in the future.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim for a higher rating.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5262.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence 
is against the Veteran's claim, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and tuberculosis becomes manifest 
to a degree of 10 percent within three years from date of 
termination of such active duty, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service treatment records note the Veteran's positive 
purified protein derivative (PPD) test in service.  Chest x-
rays were negative for active pathology, and he was 
prescribed the one-year regimen of INS.  The July 1979 
Report Of Medical Examination For Separation notes the 
Veteran's chest x-ray was within normal limits.  The 
probative evidence of records shows the Veteran has not 
contracted or developed active tuberculosis.  He is under 
the mistaken impression that the mere fact of his in-service 
positive PPD test entitles him to disability benefits, which 
is not the case.  Applicable legislation requires an injury 
or disability.  In light of the fact the Veteran does not 
have either active or inactive tuberculosis, there is 
nothing to service connect.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.  


ORDER

Entitlement to an increased evaluation for residuals of left 
tibia and fibula fractures is denied.

Entitlement to service connection for tuberculosis is 
denied.


REMAND

The Veteran asserts that he has continued to experience 
headaches and memory loss since his 1978 in-service motor 
vehicle accident.  He is competent to give evidence of his 
continuity of symptoms.  See 38 C.F.R. § 3.159(a)(2).  
Further, the Veteran's 1980 statement notes he experienced 
loss of consciousness.  Both the Traffic Accident Report and 
the Veteran's unit commander note the Veteran was 
hospitalized after the accident.  The former notes he was 
transported by ambulance to Madigan Army Medical Center.  
The Board notes no indication that the RO requested clinical 
or inpatient records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the National 
Personnel Records Center if there are any 
clinical or inpatient records related to 
the Veteran from August 1978 at the 
Madigan Army Medical Center, Tacoma, 
Washington.  Please obtain any records 
extant and associate them with the claims 
file.

2.  After the above is complete, the AMC/RO 
will arrange a VA neurology examination by 
an appropriate physician examiner to 
determine if the Veteran has a current 
headache disorder and/or memory loss.  The 
claims folder should be made available to 
the examiner for review as part of the 
examination.  All indicated diagnostic 
tests will be conducted.

Request the examiner to opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed memory 
loss or headache disorder is related to the 
Veteran's 1978 motor vehicle accident, or 
is otherwise related to his active service 
or to some other event.  Any opinion should 
be fully explained and the rationale 
provided.

In preparing their opinion, the examining physician 
must note the following: 

?	"It is due to" means 100 percent assurance of 
relationship.
?	"It is at least as likely as not" means 50 
percent or more.
?	"It is not at least as likely as not" means 
less than a 50 percent chance.
?	"It is not due to" means 100 percent 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for 
residuals of left tibia and fibula fractures.

2.  Entitlement to service connection for migraine 
headaches.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for tuberculosis.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.  The rating decision also denied service 
connection for hypertension and an enlarged heart with a 
heart murmur.  In his notice of disagreement and substantive 
appeal (VA Form 9), however, the Veteran limited his appeal 
to the issues noted on the cover sheet.

The issues of entitlement to service connection for migraine 
headaches and memory loss are addressed in the REMAND 
portion of the document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left tibia and fibula fracture residuals 
are not manifested by a malunion with marked knee and ankle 
disability.

2.  The preponderance of the probative evidence indicates 
that the Veteran does not present evidence of active 
tuberculosis or residuals thereof.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 
percent for left tibia and fibula fracture residuals are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5262 (2009).

2.  Tuberculosis was not incurred or aggravated during 
active duty service, and it may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
May 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, 
what part VA will attempt to obtain, notice of how 
disability ratings and effective dates are assigned.  The 
Board finds the letter complied with all VCAA notice 
requirements.  See 38 C.F.R. § 3.159(b)(1); see also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 
4, 2009).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. See 38 C.F.R. § 3.159(c).  The Veteran 
informed the RO that he received treatment at a VA facility, 
and the RO attempted to obtain any records related to the 
Veteran but without success.  The RO informed the Veteran 
that he needed to provide the approximate dates when he was 
treated in order to make appropriate requests for VA 
records.  The Veteran did not provide the RO with the 
requested information.  Thus, the Board finds the RO 
complied with the duty to assist the Veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 
Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, however, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Analysis

Historically, the Veteran was injured in a motor vehicle 
accident during his active service.  A March 1980 rating 
decision granted service connection for residuals of right 
tibia and fibula fractures and assigned an initial 
evaluation of 10 percent, effective September 1979.  The 
Veteran's current claim was received by VA in November 2006.  
The September 2007 rating decision granted an increased 
rating from 10 to 20 percent, effective November 2006.

The RO evaluated the Veteran's right leg disability under 
Diagnostic Code 5262.  These codes provide for a 10 percent 
rating for malunion of the tibia and fibula with slight knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  A 20 percent rating is warranted for malunion with 
moderate knee or ankle disability; a 30 percent rating for 
malunion with marked knee or ankle disability; and a 40 
percent rating for nonunion of the tibia and fibula with 
loose motion that requires a brace.  Id.

The June 2007 examination report notes the Veteran 
complained of pain at the mid-tibia.  He reported weekly 
flare-ups which lasted less than an hour.  At those times 
the Veteran reported getting off his feet and resting his 
leg.  He noted that prolonged walking, standing, and damp 
weather aggravated his symptoms.  He reported being able to 
stand for 15 to 30 minutes and walk for a quarter-mile.  
Physical examination revealed that the Veteran walked with a 
normal gait and without any assistive device.  The disorder 
did not affect joint motion.  Examination revealed an 
angulation deformity of the right fibula, but there was no 
loss of bone, false joint, malunion, or nonunion.  X-rays 
were read as showing a slight medial angulation at the 
fracture site of the fibula fracture.  The examiner found no 
malunion of the os calcis or astragalus.  While the examiner 
noted the Veteran's right shoe showed increased wear on the 
outer heel, she also noted that a weight bearing joint was 
not affected.

The objective findings on clinical examination show the 
Veteran's right tibia and fibula fracture residuals most 
nearly approximate the assigned 20 percent rating.  
38 C.F.R. § 4.7.  A higher rating is not met or 
approximated, as there were no findings of significant knee 
or ankle symptomatology-let alone marked symptoms.  Further, 
treatment records from the facility where the Veteran is 
confined do not record any significant lower extremity 
involvement.  Thus, the 20 percent rating compensates the 
Veteran for his functional loss due to residual pain and 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45.

In his Notice of Disagreement and VA Form 9, the Veteran 
asserts he should be rated higher because he worked in 
construction prior to confinement, and his joints may be 
prone to give away when he resumes that occupation.  While 
that may possibly be the case, the Veteran is not currently 
employed, and his right leg disorder does not currently 
significantly limit his functionality while imprisoned.  The 
rating criteria are concerned primarily with the current 
disability picture, not what may present in the future.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim for a higher rating.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5262.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence 
is against the Veteran's claim, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).



Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and tuberculosis becomes manifest 
to a degree of 10 percent within three years from date of 
termination of such active duty, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service treatment records note the Veteran's positive 
purified protein derivative (PPD) test in service.  Chest x-
rays were negative for active pathology, and he was 
prescribed the one-year regimen of INS.  The July 1979 
Report Of Medical Examination For Separation notes the 
Veteran's chest x-ray was within normal limits.  The 
probative evidence of records shows the Veteran has not 
contracted or developed active tuberculosis.  He is under 
the mistaken impression that the mere fact of his in-service 
positive PPD test entitles him to disability benefits, which 
is not the case.  Applicable legislation requires an injury 
or disability.  In light of the fact the Veteran does not 
have either active or inactive tuberculosis, there is 
nothing to service connect.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.  


ORDER

Entitlement to an increased evaluation for residuals of left 
tibia and fibula fractures is denied.

Entitlement to service connection for tuberculosis is 
denied.


REMAND

The Veteran asserts that he has continued to experience 
headaches and memory loss since his 1978 in-service motor 
vehicle accident.  He is competent to give evidence of his 
continuity of symptoms.  See 38 C.F.R. § 3.159(a)(2).  
Further, the Veteran's 1980 statement notes he experienced 
loss of consciousness.  Both the Traffic Accident Report and 
the Veteran's unit commander note the Veteran was 
hospitalized after the accident.  The former notes he was 
transported by ambulance to Madigan Army Medical Center.  
The Board notes no indication that the RO requested clinical 
or inpatient records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the National 
Personnel Records Center if there are any 
clinical or inpatient records related to 
the Veteran from August 1978 at the 
Madigan Army Medical Center, Tacoma, 
Washington.  Please obtain any records 
extant and associate them with the claims 
file.

2.  After the above is complete, the AMC/RO 
will arrange a VA neurology examination by 
an appropriate physician examiner to 
determine if the Veteran has a current 
headache disorder and/or memory loss.  The 
claims folder should be made available to 
the examiner for review as part of the 
examination.  All indicated diagnostic 
tests will be conducted.

Request the examiner to opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed memory 
loss or headache disorder is related to the 
Veteran's 1978 motor vehicle accident, or 
is otherwise related to his active service 
or to some other event.  Any opinion should 
be fully explained and the rationale 
provided.

In preparing their opinion, the examining physician 
must note the following: 

?	"It is due to" means 100 percent assurance of 
relationship.
?	"It is at least as likely as not" means 50 
percent or more.
?	"It is not at least as likely as not" means 
less than a 50 percent chance.
?	"It is not due to" means 100 percent 
assurance of non relationship.


The examiner is further advised that the 
term "at least as likely as not" or a 
"50/50 chance" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed headache or memory 
loss disorder is unknowable?  The 
examiner(s) is asked to attach a copy of 
his/her curriculum vitae. 

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

4.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained.  If either claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action 
unless otherwise notified.  VA will notify him if further 
action is required 


on his part.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


